Title: To George Washington from Thomas Johnson, 14 December 1795
From: Johnson, Thomas
To: Washington, George


          
            Sir.
            Frederick [Md.] 14 December 1795.
          
          I heard some Time agoe that a Gent. under Orders from the Executive had been viewing different Situations on each Side of

Potomack from the Mouth of Connegochege downwards for a Scite for a Cannon Foundery and a Manufactory of Arms for the Public and that one in the Neighbourhood of Leesburgh was reported to be the most proper. I have since heard that it was relinquished and Shannandoah preferred. Not knowing precisely the Object and being interested I would presume no farther, if the Business is not fully fixt, than to request a Situation on the Mouth of the Virga Catoctin lately improved belonging to Colo. Clapham my Brothers and myself may be examined and to induce it I inclose a short and far from exaggerated Discription to which I add there are several excellent Springs of Water very near the Furnace one may be easily led into it through Pipes and though so near the River our people have been very healthy these three Seasons past.
          The price we expect of a private Man or the public is 20,000£ our Money nor should we gain an unreasonable Profit by that Sum for encouraged by the Surface only we gave 4400£ Virga Curr[enc]y for the Land several Years agoe and the Improvements have since been a constant and heavy Expence—three of the Banks have been opened and I conclude there is Ore enough for a dozen Furnaces for Ages—two of the Banks have been tried they are as productive as common, one of them is very good for Barr Iron and both seem very proper for Castings indeed there are so many Banks that there is a good Chance of some of them making good Cannon.
          My Brother Baker and I hold most of the Coal Banks from the Mouth of George’s Creek to the Mouth of Savage I have not seen them but am informed the Coal is wonderfully Abundant and to the Waters edge so that it may be loaded in Boats with Shovels from the Banks I need not remark to you on the state of the Navigation of Potomack for you know at least as much of it as I do—if it should be thought a part of those Coal Banks is a desirable Accomodation to Congress we would part from so much as would be fully sufficient for a reasonable Price. I remain sir. With the truest Respect Your most obedt & affectionate Servant.
          
            Th. Johnson
          
        